EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Masako Ando on June 16, 2022.

The application has been amended as follows: 
Regarding Claim 9, on line 30 (the last line) of the claim, please replace the phrase “a predetermined ratio” with the phrase “the predetermined ratio”.

Response to Arguments
Applicant’s arguments, filed June 1, 2022 have been fully considered and are persuasive.  The previous prior art rejection has been withdrawn. Applicant has provided an amended set of claims to obviate the previous claim objections and 112(b) rejections as discussed on pages 6-7 of the Remarks section, as indicated by the page number at the bottom of each page, to which the Examiner has withdrawn the previous claim objections and 112(b) rejections.  The amendments reflect the process steps outlined in Figures 3 & 8 of the Drawings in the instant application.  On pages 8-13, Applicant argues against the previous prior art rejection reading upon the currently claimed invention in which Applicant specifically argues that previous secondary reference Phattaranawik et al., (“Phattaranawik”, US 2009/0177412) does not disclose the claim limitation “performing a determination step” and “determining if a quotient obtained by dividing the current initial transmembrane pressure difference [or permeability] by the previous initial transmembrane pressure difference [or permeability] is lower than a predetermined ratio” for the same filtration membrane in the system.  The Examiner finds this remark persuasive and thus withdraws the previous prior art rejections.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after withdrawing the previous prior art rejection for the reasons explained above, the Examiner conducted further searching and consideration of the claimed invention in the relevant fields of endeavor.  After doing so, the Examiner has determined that independent Claims 1 & 9 are patentable over the closest prior art including Yuji, JP 2016172217A, (“Machine Translation of JP2016172217A”, 30 total pages, published 2016), Phattaranawik et al., (“Phattaranawik”, US 2009/0177412), and Ishiyama, JPH0929070A, (“Machine Translation of JPH0929070A”, 15 total pages, published 1997) due to these references not disclosing the claimed order of steps in the methods such as “performing, repeatedly, a first cleaning step”, “performing, repeatedly, a second cleaning step” and “performing a determination step” and “determining if a quotient obtained by dividing the current initial transmembrane pressure difference [or permeability] by the previous initial transmembrane pressure difference [or permeability] is lower than a predetermined ratio” as claimed in independent Claims 1 & 9.
Thus, the Examiner allows Claims 1-4, 6-12 & 14-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779